724 So.2d 1234 (1999)
Harry K. SINGLETARY, Jr., Secretary of the Florida Department of Corrections, Petitioner,
v.
Lancy DUGGINS, Respondent.
No. 97-2977
District Court of Appeal of Florida, Third District.
January 13, 1999.
Gary Grant, Assistant General Counsel (Tallahassee), for petitioner.
Lancy Duggins, in proper person.
Before COPE, GREEN and FLETCHER, JJ.
PER CURIAM.
Harry K. Singletary, Secretary of the Department of Corrections [DOC], seeks a writ of certiorari, directed to the trial court, quashing that court's order entered in DOC inmate Lancy Duggins' criminal case, which order prohibits the DOC from cutting Duggins' hair (based on Duggins' religious beliefs). We grant the writ and quash the trial court's order as the DOC was not given notice of the proceedings through which the order was entered. See Florida Dep't of Corrections v. Wilson, 594 So.2d 330 (Fla. 3d DCA 1992). We also observe that even if notice had been given, the trial court lacks authority in this criminal action to regulate the treatment of a sentenced defendant in the prison system. Singletary v. Acosta, 659 So.2d 449 (Fla. 3d DCA 1995). Duggins states that he desires to challenge the validity of the DOC's hair regulation. Our decision *1235 is without prejudice to Duggins' seeking such relief in an appropriate forum.
Writ granted; order quashed.